ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/22 has been considered by the examiner.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of an integral control system for a galvanometer laser lamp, comprising: an integral control and drive device, a power source, and a plurality of component parts; wherein the integral control and drive device comprises a drive board, and a galvanometer control module and a laser control module that are integrated on the same drive board, the power source is connected to the integral control and drive device, and is configured to supply power to the integral control and drive device and the component parts connected to the integral control and drive device, and the component parts comprise a galvanometer motor and a laser that are respectively electrically connected to the galvanometer control module and the laser control module, wherein in response to a control instruction from an external signal source, the integral control and drive device correspondingly conduct at least one action of controlling the galvanometer motor by the galvanometer control module and controlling the laser by the laser control module.
The closest prior art, Murakami [US 2020/0378577] teaches a control system for a galvanometer laser lamp, but fails to teach the specific details recited in regards to the drive board, laser control module and power source as structurally claimed. Similar deficiencies are present in Dodworth [US 2017/0114992], Kurashige [US 2019/0024862] and Hallack [US 2019/0249847]. 
Because the prior art of record fails to teach or disclose the details of an integral control system for a galvanometer laser lamp, comprising: an integral control and drive device, a power source, and a plurality of component parts; wherein the integral control and drive device comprises a drive board, and a galvanometer control module and a laser control module that are integrated on the same drive board, the power source is connected to the integral control and drive device, and is configured to supply power to the integral control and drive device and the component parts connected to the integral control and drive device, and the component parts comprise a galvanometer motor and a laser that are respectively electrically connected to the galvanometer control module and the laser control module, wherein in response to a control instruction from an external signal source, the integral control and drive device correspondingly conduct at least one action of controlling the galvanometer motor by the galvanometer control module and controlling the laser by the laser control module, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875